Title: Instructions to Conclude a Tripartite Alliance with France and the Netherlands, 16 August 1781
From: President of Congress,McKean, Thomas,Thomson, Charles
To: Adams, John



August 16th. 1781


By The United States in Congress Assembled.
The report of the Committee on the communications of the honble. the Minister Plenipotentiary of France was taken into consideration, and thereupon—
Resolved, That the Minister Plenipotentiary of these United States at the Court of Versailles, be directed to inform his most Christian Majesty that the tender of his endeavours to accomplish a coalition between the United Provinces of the Netherlands, and these States, hath been received by Congress, as a fresh Proof of his solicitude for their interests: that previous to the communication of this, his most christian Majesty’s friendly purpose, Congress impressed with the importance of such a connection had confided to Mr. John Adams full powers to enter, on the part of the United States, into a treaty of Amity and Commerce with the United Provinces, with a special instruction to conform himself therein to the treaties subsisting between his most Christian Majesty and the United States; that Congress do, with pleasure, accept his most Christian Majesty’s interposition, and will transmit further powers to their Minister at the Hague, to form a treaty of Alliance; between his Most Christian Majesty, the United Provinces, and the United States, having for its object, and limited in its duration to, the present war with Great Britain; that he will be enjoined to confer on all occasions, in the most confidential manner, with his most Christian Majesty’s Minister at the Hague; and that Provisional authority will also be sent, to admit his Catholic Majesty, as a party.
Resolved, That the Minister plenipotentiary of these United States at the Hague, be, and he is hereby instructed to propose a treaty of Alliance, between his most christian Majesty, the United Provinces of the Netherlands, and the United States of America, having for its object, and limited in its duration to, the present war with Great Britain, and conformed to the treaties subsisting between his most Christian Majesty, and the United States.
That the indispensible conditions of the Alliance be, that their High Mightinesses, the States General of the United Provinces of the Netherlands, shall expressly recognize the Sovereignty and Independence of the United States of America, absolute and unlimited, as well in matters of Government as of Commerce: That the War with Great Britain shall be made a common Cause, each party exerting itself according to its discretion in the most effectual hostility against the common Enemy; And that no party shall conclude either truce or peace with Great Britain without the formal consent of the whole first obtained, nor lay down their arms until the Sovereignty and Independence of these United States shall be formally, or tacitly assured by Great Britain in a treaty which shall terminate the War.
That the said Minister be, and he hereby is farther instructed to unite the two Republics by no Stipulations of Offence, nor Guarantee any possession of the United Provinces: To inform himself, from the minister of these United States at the Court of Spain, of the progress of his negotiations at the said Court; and if an Alliance shall have been entered into, between his Catholic Majesty and these United States, to invite his Catholic Majesty into the Alliance herein intended; if no such Alliance shall have been formed, to receive his Catholic Majesty, should he manifest a disposition to become a party to the Alliance herein intended, according to the Instructions given to the said Minister at the Court of Spain.
That in all other matters not repugnant to these instructions, the said Minister at the Hague do use his best discretion.
Resolved, That the Minister Plenipotentiary of these United States at the Hague, be, and hereby is instructed to confer in the most confidential manner, with his most Christian Majesty’s Minister there.
Ordered That the foregoing resolutions be communicated to our Ministers at the Courts of Versailles and Madrid, that they may furnish every information, and aid in their power, to our Minister at the Hague in the Accomplishment of this business.

Extract from the minutes
Cha Thomson secy.

